In his motion for rehearing appellant takes the position that there is no testimony showing that he was intoxicated on the occasion in question, except that given by the nurse at the hospital, where she saw him after the accident. Referring to the statement of facts, we note that in addition to testifying to the incidents of the accident, which support the conclusion that a sober man would not have driven his car into another, — as appellant did on said occasion, — we find this statement in the testimony of Ben Stohler: "You asked me if he (referring to appellant) exuded the odor of whisky and I answer that he certainly did." The nurse, above referred to, testified that a man would not breathe, as this appellant *Page 642 
was breathing when she saw him, from one drink, but would have to be intoxicated, and she further said that in order for a man to breathe like this appellant was breathing, he would have to have quite a bit of liquor. She also testified that it would have been impossible for anything else to have caused the type of stertorous breathing that he had. The doctor who attended appellant immediately after the accident testified: "I do not give any testimony as to the degree of intoxication at the time I examined him, but I do know that his breath exuded the odor of liquor." Asked as to whether the breathing of appellant indicated anything, the doctor testified as follows; "Yes, sir, if a man gets drunk he will breathe in that manner, and if he gets a lick on the head he will breathe in that manner. I thought his breathing at that time was due to liquor." We are not able to agree with appellant's contention that the evidence is not sufficient to show that he was intoxicated at the time alleged in the prosecution.
The motion for rehearing will be overruled.
Overruled.